Broyles, C. J.,
dissenting. I do not think that, under ail the particular facts of this case, the refusal of the court to declare a mistrial or to rebuke the solicitor-general requires a new trial. The evidence fairly demanded the verdict, and therefore the error of 'the court was harmless. Furthermore, it clearly appears that the improper remarks of the solicitor did not inflame the minds of the jury, since, although they found the 'defendant guilty of a felony, they recommended a misdemeanor punishment, which was imposed by the judge.